 

Exhibit 10.2

 



AGREED FORM

 

[●] 2017

 

NATIONAL ENERGY SERVICES REUNITED CORP.

 

[WAHA]



     

 

FORM OF RELATIONSHIP AGREEMENT

     

 

(FRESHFIELDS BRUCKHAUS DERINGER LOGO) [img001_v1.jpg] 

 



 

 

CONTENTS

 

Clause Page       1.    Commencement and Duration 2       2.    Governance 2    
  3.    Lock Up 4       4.    Electronic Stock 4       5.    Confidentiality 4  
    6.    Announcements 5       7.    Notices 6       8.    Costs and Interest 7
      9.    Whole Agreement 7       10.    Assignment 7       11.    Variations
7       12.    Invalid Terms 8       13.    Enforceability, Rights and Remedies
8       14.    Counterparts 9       15.    Governing Law 9       16.    LCIA
Arbitration 9       Schedule 1 Definitions and Interpretation 10

 





 

 

AGREEMENT

 

dated [●] 2017

 

PARTIES:

 

(1)NATIONAL ENERGY SERVICES REUNITED CORPORATION, a corporation existing under
the laws of the British Virgin Islands with its registered address at 777 Post
Oak Blvd., 7th Floor, Houston, Texas 77056, USA (the Company); and

 

(2)[WAHA], a company existing under the laws of [●] with its registered address
at [●] (Waha).

 

Words and expressions used in this agreement (the Agreement) shall be
interpreted in accordance with Schedule 1 (Definitions and Interpretation).

 

WHEREAS:

 

(A)The Company has entered into a stock purchase agreement (the SPA) on or
around the date hereof with (amongst others) Waha pursuant to which Waha will
sell, and the Company will purchase, such ordinary shares of $1 each of NPS
Holdings Limited as are set forth against Waha’s name in Exhibit A of the SPA
(Waha’s Company Shares).

 

(B)In consideration for the purchase of Waha’s Company Shares, the Company shall
pay certain cash consideration and issue to the Reinvesting Stockholder common
stock of the Company in the amounts set forth against the Reinvesting
Stockholder’s names in Exhibit A of the SPA, on the terms and subject to the
conditions set out in the SPA.

 

(C)The Company and Waha are entering into this Agreement in order to set out
certain rights that Waha will be entitled as a member of the Company.

 

IT IS AGREED:

 

1.          Commencement and Duration

 

1.1          This clause  1 and clauses 5 (Confidentiality), 6 (Announcements),
7 (Notices), 8 (Costs and Interest), 9 (Whole Agreement), 10 (Assignment), 11
(Variations), 12 (Invalid Terms), 13 (Enforceability, Rights and Remedies), 15
(Governing Law), 16 (LCIA Arbitration) (and the Schedules referred to in those
clauses) and Schedule 1 (Definitions and Interpretation) shall take effect from
and including the date of this Agreement.

 

1.2          All clauses and schedules of this Agreement, other than those
referred to in clause 1.1, shall take effect immediately upon NESR Closing.

 

1.3          Once in force, the provisions of this Agreement shall continue in
force and to bind the parties to it from time to time until this Agreement is
terminated.

 

2.          Governance

 

2.1          Immediately upon NESR Closing and for so long as Waha and/or its
Affiliates hold 50% of the Consideration Equity Stock set out against the name
of Castle SPC Limited in column (5), Part 1, Exhibit A of the Sale and Purchase
Agreement, Waha shall have the right to nominate 1 (one) person as a Director
(such Director, being the Waha Nominee), and to propose to remove any such Waha
Nominee and nominate another person in his place. The first Waha Nominee shall
be [●].

 



- 2 -

 

 

2.2          In addition, immediately upon NESR Closing and for so long as Waha
and/or its Affiliates hold 50% of the Consideration Equity Stock set out against
the name of Castle SPC Limited in column (5), Part 1, Exhibit A of the Sale and
Purchase Agreement, the Company shall invite a representative of Waha (the Waha
Observer), as designated by Waha in its own discretion, to attend all meetings
of the Board in a non-voting observer capacity and, in this respect, shall give
such Waha Observer copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors.

 

2.3          The Company shall procure that the appointment of the Waha Nominee
to the Board is proposed to and recommended for approval by the Company’s
shareholders at the 2018 annual general meeting of the Company (the 2018 AGM) or
at any other general meeting of the Company held before the 2018 AGM and the
Company shall procure that the appointment of the Waha Nominee to the Board is
proposed to and recommended for approval by the Company’s shareholders at such
subsequent annual general meeting of the Company as would ensure the appointment
or re-appointment of the Waha Nominee nominated by Waha pursuant to the terms
hereof.

 

2.4          If the Waha Nominee is not elected at the applicable annual general
meeting of the Company referred to in clause 2.3 above, Waha may propose a
replacement Waha Nominee for appointment to the Board. The Company shall propose
and recommend the appointment of such replacement Waha Nominee at the next
shareholders meeting of the Company. The process set out in this clause 2.4
shall be repeated until the replacement Waha Nominee proposed by Waha is
appointed to the Board.

 

2.5          In addition, if Waha wishes to remove the Waha Nominee and nominate
another person in his/her place pursuant to clause 2.1, the Company shall,
subject to Law, appoint such replacement Waha Nominee to the Board as soon as
possible and in any event shall propose and recommend the appointment of such
replacement at the next annual general meeting of the Company following any such
nomination.

 

2.6          During any period between NESR Closing and the appointment of the
Waha Nominee to the Board, the Waha Nominee and the Waha Observer shall be
entitled to attend meetings of the Board in the capacity of observers with the
right to speak and participate in discussions of the Board, but without any
voting rights, and the Company shall provide the Waha Nominee and the Waha
Observer with written notice of all Board Meetings and all Board papers on the
same basis as notices and Board papers are provided to the directors of the
Company.

 

2.7          Waha acknowledges that the Company will require:

 

(a)the Waha Nominee appointed to the Board and any committee of the Board, to
accept in writing, on substantially the same terms as accepted in writing by the
other non-executive directors of the Company to be bound by and duly comply with
applicable law and the Articles;

 

(b)the Waha Nominee appointed to the Board to accept in writing, on
substantially the same terms as accepted in writing by the other non-executive
members of the Board or such committees, to keep confidential all information
regarding the Group of which they become aware in their respective capacities;
and

 



- 3 -

 

 

(c)any Waha Nominee or Waha Observer that acts as an observer, to accept in
writing, to keep confidential all information regarding the Group of which they
become aware in their respective capacities.

 

2.8          If a Waha Nominee dies, resigns, retires or is incapacitated and is
removed as a Director, Waha may appoint another Director in accordance with this
clause 2.

 

2.9          The Waha Nominee may be appointed to committees of the Company as
such Nominee may qualify, subject to Board approval.

 

2.10        The Company shall purchase and maintain with a reputable insurer,
insurance effective from and including the NESR Closing Date, for or for the
benefit of any person who is or was at any time a Director or director or
officer of any member of the Company Group, including insurance against, subject
to Law, any liability incurred by or attaching to him in respect of any act or
omission in the actual or purported exercise of his powers, in each case from
and including the NESR Closing Date (or, if later, the date of appointment of
such Director or director or officer of any member of the Company Group), and
otherwise in relation to his duties, powers or offices in relation to any member
of the Company Group (and all costs, charges, losses, expenses and liabilities
incurred by him in relation thereto).

 

3.          Lock Up

 

Waha agrees with the Company that from the date of NESR Closing until the date
that is 6 months thereafter, Waha shall not, and will cause its Affiliates to
which Waha transfers any Consideration Equity Stock not to, directly or
indirectly (i) offer, sell, issue, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any Consideration Equity Stock; (ii) offer, sell,
issue, contract to sell or grant any option, right or warrant to purchase the
Consideration Equity Stock or securities convertible into or exchangeable for
Consideration Equity Stock; or (iii) enter into a transaction which would have
the same effect, or enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
Consideration Equity Stock or securities convertible into or exchangeable for
any Consideration Equity, whether any such aforementioned transaction is to be
settled by delivery of Consideration Equity Stock or such other securities, in
cash or otherwise. The provisions of this clause 3 shall not prevent Waha
granting security in respect of any Consideration Equity Stock to any provider
of finance to Waha or any Affiliate of Waha, provided Waha shall remain entitled
to vote in respect of the Consideration Equity Stock upon the grant of such
security.

 

4.          Electronic Stock

 

4.1          The Company shall ensure that all Consideration Equity Stock (or
other Equity Stock) issued to Waha shall at all times be issued in electronic
form.

 

5.          Confidentiality

 

5.1          Each of Waha and the Company shall keep confidential any
information which relates to the contents of, and negotiations leading to, this
Agreement (or any agreement or arrangement entered into pursuant to this
Agreement) (all such information being Confidential Information).

 



- 4 -

 

 

5.2          The obligations under clause 6.1 do not apply to:

 

(a)any disclosure of information which is expressly consented to in writing by
each of the parties prior to such disclosure being made (or, if the information
only relates to one party, which is expressly consented to in writing by such
party);

 

(b)disclosure (subject to clause  5.3) in confidence by Waha or the Company to
their Affiliates or to Waha’s, Company’s and their Affiliates’ directors,
officers, employees, agents and advisers (together the Representatives and each
a Representative);

 

(c)disclosure of information to the extent required by Law or by any stock
exchange or Governmental Authority, or to the extent reasonably required for the
purpose of managing the tax affairs of Waha (or any of its Affiliates) or any
member of the Company Group.

 

(d)disclosure of information on a confidential basis to a bank or financial
adviser of Waha or after the Lock-In Period one or more bona fide potential
purchasers of Shareholder Instruments or any securities in Waha or in any of its
Affiliates;

 

(e)disclosure of information which was lawfully in the possession of Waha or any
of its Representatives or the Company or its Representatives (as applicable)
without any obligation of secrecy prior to it being received or held;

 

(f)disclosure of any information which has previously become publicly available
other than through Waha’s or the Company’s fault (or that of its
Representatives) (as applicable);

 

(g)disclosure required for the purposes of any arbitral or judicial proceedings
arising out of this Agreement;

 

(h)disclosure is required pursuant to the terms of this Agreement; or

 

(i)any announcement made in accordance with clause  6.

 

5.3          Each of the Company and Waha shall inform any Representatives to
whom it provides Confidential Information that such information is confidential
and shall instruct each such Representative:

 

(a)to keep it confidential;

 

(b)not to use it for its own business purposes; and

 

(c)not to disclose it to any third party (other than those persons to whom it
has already been disclosed in accordance with this Agreement).

 

5.4          The disclosing party shall be responsible for any breach of this
clause  5 by a Representative to whom it provides any Confidential Information
as if the disclosing party were the party that had breached this clause 5.

 

6.            Announcements

 

6.1          Subject to clause 6.2, unless otherwise agreed in writing, no party
(nor any of its Connected Persons) shall make any announcement or issue any
communication in connection with the existence or subject matter of this
Agreement.

 



- 5 -

 

 

6.2         The restriction in clause  6.1 shall not apply to the extent that
the announcement or communication is required by Law, by any stock exchange or
by any Governmental Authority. The Parties agree that this Agreement shall be
disclosed in and attached with the Proxy Statement. In this case, the party
making the announcement or issuing the communication shall, as far as reasonably
practicable:

 

(a)use reasonable endeavours to consult with the other parties in advance as to
what form it takes, what it contains and when it is issued;

 

(b)take into account the relevant parties’ reasonable requirements; and

 

(c)announce and/or disclose (as applicable) only the minimum amount of
Confidential Information that is required to be announced and/or disclosed (as
applicable) and use reasonable endeavours to assist the relevant parties in
respect of any reasonable action that they may take to resist or limit such
announcement and/or the issuance of such circular (as applicable), acknowledging
that a copy of the Agreement will be submitted with the Proxy Statement.

 

7.            Notices

 

7.1         Any notice to be given by one party to another party in connection
with this Agreement shall be in writing in English and signed by or on behalf of
the party giving it. It shall be delivered by hand, email or courier using an
internationally recognised courier company.

 

7.2         A notice shall be effective upon receipt and shall be deemed to have
been received (i) at the time of delivery, if delivered by hand or courier or
(ii) at the time of transmission if delivered by email. Where delivery occurs
outside Working Hours, notice shall be deemed to have been received at the start
of Working Hours on the next following Business Day.

 

7.3         The addresses and email addresses of the parties for the purpose of
clause 7.1 are:

 

Company
For the attention of: Sherif Foda Address: 777 Post Oak Blvd Suite 730, Houston,
Texas 77056, USA Email: sfoda@nesrco.com      

Waha
For the attention of:

 

General Counsel

 

Address:
Waha Capital PJSC
Etihad Towers
Floors 42 & 43, Corniche Street
Abu Dhabi

Email: legal.notices@wahacapital.ae

 

7.4         This clause 7 does not apply to the formal service of any [court /
arbitration] proceedings.

 



- 6 -

 

 

8.            Costs and Interest

 

8.1         Each of the parties shall be responsible for its own costs, charges
and expenses (including taxation) incurred in connection with negotiating,
preparing and implementing this Agreement and the transactions contemplated by
it.

 

9.            Whole Agreement

 

9.1         This Agreement sets out the whole agreement between the parties in
respect of the subject matter of this Agreement and supersedes any previous
draft, agreement, arrangement or understanding between them, whether in writing
or not, relating to it. In particular it is agreed that:

 

(a)no party has relied on or shall have any claim or remedy arising under or in
connection with any statement, representation, warranty or undertaking, made by
or on behalf of any other party (or any of its Connected Persons) in relation to
the subject matter of this Agreement that is not expressly set out in this
Agreement;

 

(b)any terms or conditions implied by Law in any jurisdiction in relation to the
subject matter of this Agreement are excluded to the fullest extent permitted by
Law or, if incapable of exclusion, any rights or remedies in relation to them
are irrevocably waived;

 

(c)the only right or remedy of a party in relation to any provision of this
Agreement shall be for breach of this Agreement; and

 

(d)except for any liability in respect of a breach of this Agreement , no party
(nor any of its Connected Persons) shall owe any duty of care or have any
liability in tort or otherwise to any other party (or its respective Connected
Persons) in relation to the subject matter of this Agreement.

 

9.2          Nothing in clause 9.1 shall limit any liability for (or remedy in
respect of) fraud or fraudulent misrepresentation.

 

9.3          Each party agrees to the terms of this clause 9 on its own behalf
and as agent for each of its Connected Persons.

 

10.          Assignment

 

No party may assign, transfer, charge or otherwise deal with any of its rights
or obligations under this Agreement nor grant, declare, create or dispose of any
right or interest in it, in whole or in part. Any purported assignment in
contravention of this clause  10 shall be void.

 

11.          Variations

 

11.1       No variation of this Agreement shall be valid unless it is in writing
and duly executed by or on behalf of all the parties to it.

 

11.2       If this Agreement is varied:

 

(a)the variation shall not constitute a general waiver of any provisions of this
Agreement;

 



- 7 -

 

 

(b)the variation shall not affect any rights, obligations or liabilities under
this Agreement that have already accrued up to the date of variation; and

 

(c)the rights and obligations of the parties under this Agreement shall remain
in full force and effect, except as, and only to the extent that, they are so
varied.

 

12.          Invalid Terms

 

12.1        Each of the provisions of this Agreement is severable.

 

12.2        If and to the extent that any provision of this Agreement:

 

(a)is held to be, or becomes, invalid or unenforceable under the Law of any
jurisdiction; but

 

(b)would be valid, binding and enforceable if some part of the provision were
deleted or amended,

 

12.3        then the provision shall apply with the minimum modifications
necessary to make it valid, binding and enforceable. All other provisions of
this Agreement shall remain in force.

 

12.4        The parties shall negotiate in good faith to amend or replace any
invalid, void or unenforceable provision with a valid, binding and enforceable
substitute provision or provisions, so that, after the amendment or replacement,
the commercial effect of the Agreement is as close as possible to the effect it
would have had if the relevant provision had not been invalid, void or
unenforceable.

 

13.          Enforceability, Rights and Remedies

 

13.1        Any waiver of, or election whether or not to enforce, any right or
remedy provided under or pursuant to this Agreement or by Law must be in writing
, and no waiver or election shall be inferred from a party’s conduct. Any such
waiver shall not be, or be deemed to be, a waiver of any subsequent breach or
default.

 

13.2        Except as expressly provided in this Agreement, no failure or delay
by any party in exercising any right or remedy relating to this Agreement or by
Law shall impair such right or remedy or operate or be construed as a waiver or
variation of it or be treated as an election not to exercise such right or
remedy or preclude its exercise at any subsequent time. No single or partial
exercise of any such right or remedy shall preclude any other or further
exercise of it or the exercise of any other right or remedy.

 

13.3        A party that waives a right or remedy provided under this Agreement
or by Law in relation to one party, or takes or fails to take any action against
that party, does not affect its rights in relation to any other party.

 

13.4        The rights and remedies of each of the parties under or pursuant to
this Agreement are cumulative, may be exercised as often as such party considers
appropriate and are in addition to its rights and remedies under Law.

 



- 8 -

 

 

14.          Counterparts

 

This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Agreement by e-mail attachment shall be an effective mode of delivery.

 

15.          Governing Law

 

This Agreement and any non-contractual obligations arising out of, or in
connection with, it shall be governed by, and interpreted in accordance with,
the laws of the state of New York.

 

16.          LCIA Arbitration

 

Any controversy, dispute or claim arising under or in connection with this
Agreement (including, without limitation, any non-contractual right or
obligation arising in connection therewith or the existence, validity,
interpretation or breach hereof and any claim based on contract, tort of
statute) (a Dispute) shall be referred to and finally resolved by a binding
arbitration, to be held in London, England pursuant to the rules (Rules) of the
London Court of International Arbitration (LCIA). The seat or legal place of
arbitration shall be London, United Kingdom. The Rules are incorporated by
reference into this Section and capitalised terms used in this Section which are
not otherwise defined in this Agreement have the meaning given to them in the
Rules. The arbitration shall be conducted in the English language. Each party
shall bear its own expenses incurred in connection with arbitration and the fees
and expenses of the arbitrators shall be shared equally by the parties involved
in the dispute and advanced by them from time to time as required. It is the
mutual intention and desire of the parties that a tribunal of three arbitrators
be constituted as expeditiously as possible following the submission of the
dispute to arbitration. The Purchaser party to the Dispute shall appoint one
arbitrator, the Selling Stockholders that are party to the Dispute shall appoint
one arbitrator, and one arbitrator who shall serve as chairman shall be
nominated by the agreement of the arbitrators appointed by such Purchaser and
Selling Stockholders. Failing such agreement within 15 days of the nomination of
the party-nominated arbitrators, the arbitrator shall be nominated by the LCIA.
Once such tribunal is constituted and except as may otherwise be agreed in
writing by the parties involved in such dispute or as ordered by the arbitrator
upon substantial justification shown, the hearing for the dispute will be held
within sixty (60) days after submission of the dispute to arbitration. The
arbitrator shall render their final award within sixty (60) days, subject to
extension by the arbitrator upon substantial justification shown of
extraordinary circumstances, following conclusion of the hearing and any
required post-hearing briefing or other proceedings ordered by the arbitrator.
The arbitrator will state the factual and legal basis for the award. The
decision of the arbitrator in any such proceeding will be final and binding and
not subject to judicial review and final judgment may be entered upon such an
award in any court of competent jurisdiction, but entry of such judgment will
not be required to make such award effective. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such action brought
in such court or any defense of inconvenient forum for the maintenance of such
action. Each of the parties hereto agrees that a judgment in any such action may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

- 9 -

 

 

Schedule 1

 

Definitions and Interpretation

 

1.            Definitions. In this Agreement, the following words and
expressions shall have the following meaning:

 

Affiliate means, in relation to any person or Undertaking (the relevant person):

 

(a)any person Controlled by the relevant person (whether directly or
indirectly);

 

(b)any person Controlling (directly or indirectly) the relevant person;

 

(c)any person Controlled (whether directly or indirectly) by any person
Controlling the relevant person,

 

but in respect of Waha and/or its other Affiliates, shall exclude the members of
the Company Group;

 

Articles means the Company articles of association, as amended from time to
time;

 

Board means the board of directors of the Company;

 

Board Meeting means a meeting of the Board duly convened in accordance with the
Articles;

 

Business Day means any day of the year except Friday, Saturday and Sunday on
which national banking institutions in the UAE and New York, United States of
America are open to the public for conducting general commercial business and
are not required or authorized to close;

 

Company Group means the Company and all entities Controlled by the Company from
time to time;

 

Confidential Information has the meaning given in clause 5.1;

 

Consideration Equity Stock has the meaning given in the SPA;

 

Connected Persons means, in relation to a party, any Affiliate of that party and
any officer, employee, agent, adviser or representative of that party or any of
its Affiliates, in each case, from time to time;

 

Control means, in relation to any Undertaking (being the Controlled Person),
being:

 

(a)entitled to exercise, or control the exercise of (directly or indirectly)
more than 50 per cent. of the voting power at any general meeting of the
shareholders, members or partners or other equity holders (and including, in the
case of a limited partnership, of the limited partners of) (or in the case of a
trust, of the beneficiaries thereof) in respect of all or substantially all
matters falling to be decided by resolution or meeting of such persons; or

 



- 10 -

 

 

(b)entitled to appoint or remove or control the appointment or removal of:

 

(i)directors on the Controlled Person’s board of directors or its other
governing body (or, in the case of a limited partnership, of the board or other
governing body of its general partner) who are able (in the aggregate) to
exercise more than 50 per cent. of the voting power at meetings of that board or
governing body in respect of all or substantially all matters; and/or

 

(ii)any managing member of such Controlled Person;

 

(iii)in the case of a limited partnership its general partner; or

 

(iv)in the case of a trust, its trustee and/or manager; or

 

(c)entitled to exercise a dominant influence over the Controlled Person
(otherwise than solely as a fiduciary) by virtue of the provisions contained in
its constitutional documents or, in the case of a trust, trust deed or pursuant
to an agreement with other shareholders, partners, members or beneficiaries of
the Controlled Person,

 

and Controller, Controlled, and Controlling shall be construed accordingly;

 

Directors means the directors of the Company from time to time;

 

Dispute has the meaning given in clause 16;

 

Equity Stock means common stock of the Company;

 

Law means any applicable statute, law, rule, regulation, guideline, ordinance,
code, policy or rule of common law issued, administered or enforced by any
Governmental Authority, or any judicial or administrative interpretation thereof
including the rules of any stock exchange;

 

LCIA has the meaning given in clause 16;

 

NESR Closing has the meaning given to such term in the Sale and Purchase
Agreement;

 

NESR Closing Date has the meaning given in the Sale and Purchase Agreement;

 

Parties means the parties to this Agreement from time to time (including any
person who at the relevant time is a party to, or has agreed (by executing a
Deed of Adherence) to be bound by, this Agreement);

 

Proxy Statement means the submission by Company to the Securities and Exchange
Commission to request approval by the shareholders of the Company to approve the
transaction contemplated by the Sale and Purchase Agreement.

 

relevant person has the meaning given in the definition of Affiliate;

 

Representative has the meaning given in clause 5.2(b);

 

Rules has the meaning given in clause 16;

 

Sale and Purchase Agreement means the stock purchase agreement dated on or about
November 12, 2017, between the Company, Hana Investments WLL, NPS Holdings
Limited and “the Selling Stockholders”;

 



- 11 -

 

 

Shareholder Instrument means:

 

(a)any Stock (including Equity Stock);

 

(b)any shares in the capital of any of the subsidiaries of the Company;

 

(c)any instrument, document or security granting a right of subscription for, or
conversion into Shares or shares in the capital of any of the subsidiaries of
the Company; and

 

(d)loan stock or any other instrument or security evidencing indebtedness issued
by any member of the Company Group (excluding any third party debt financings);

 

Stock means stock in the capital of the Company, from time to time;

 

tax includes (a) taxes on gross or net income, profits and gains, and (b) all
other taxes, levies, duties, imposts, charges and withholdings or any nature,
including any excise, property, value added, sales, use, stamp, occupation,
transfer, franchise or payroll taxes (including national insurance or social
security contributions), and any payment whatsoever which the relevant person
may be or become bound to make to any person as a result of the discharge by
that person of any tax which the relevant person has failed to discharge,
together with all penalties, charges, fees and interest relating to any of the
foregoing or to any late or incorrect return in respect of any of them, and
regardless of whether such taxes, levies, duties, imposts, charges,
withholdings, penalties and interest are chargeable directly or primarily
against or attributable directly or primarily to the relevant person or any
other person and of whether any amount in respect of them is recoverable from
any other person;

 

Undertaking means a body corporate or partnership or unincorporated association
or trust carrying on trade or business with or without a view to profit. In
relation to an undertaking which is not a company, expressions in this Agreement
appropriate to companies are to be construed as references to the corresponding
persons, officers, documents or agents (as the case may be) appropriate to
undertakings of that description;

 

Waha’s Company Shares has the meaning given in the Preamble;

 

Waha Nominee has the meaning given in clause 2.1; and

 

Waha Observer has the meaning given in clause 2.2.

 

1.            Interpretation. In this Agreement, unless the context otherwise
requires:

 

(a)headings do not affect the interpretation of this Agreement; the singular
shall include the plural and vice versa; and references to one gender include
all genders;

 

(b)references to an English legal term or concept will, in respect of any
jurisdiction other than England, be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction;

 

(c)references to a person include any individual, firm, body corporate (wherever
incorporated), government, state or agency of a state or any joint venture,
association, partnership, works council or employee representative body (in any
case, whether or not it has separate legal personality);

 



- 12 -

 

 

(d)except as otherwise expressly provided in this Agreement, any reference to an
enactment (which includes any legislation in any jurisdiction) includes
references to: (i) that enactment as amended, consolidated or re-enacted by or
under any other enactment whenever made; (ii) any enactment that that enactment
re-enacts (with or without modification); and (iii) any subordinate legislation
(including regulations) whenever made under that enactment, as amended,
consolidated or re-enacted as described at (i) or (ii), except to the extent
that any of the matters referred to in (i) to (iii) occurs on or after the date
of this Agreement and increases or alters the liability of a party under this
Agreement;

 

(e)references to US$ are references to the lawful currency from time to time of
the United States of America;

 

(f)any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms; and

 

(g)if there is any inconsistency between any definition set out in this Schedule
and a definition set out in any clause or any other Schedule, then, for the
purposes of construing that clause or Schedule, the definition set out in that
clause or Schedule shall prevail.

 

2.            Where any obligation in this Agreement is expressed to be
undertaken or assumed by any party, that obligation is to be construed as
requiring the party concerned to exercise all rights and powers of control over
the affairs of any other person which it is able to exercise (whether directly
or indirectly) in order to secure performance of the obligation.

 

- 13 -

 

 

SIGNATURE

 

IN WITNESS WHEREOF this Agreement has been duly executed as a DEED on the date
inserted on page 1 of this Agreement:

 

EXECUTED [and DELIVERED] )   as a DEED by     NATIONAL ENERGY SERVICES    
REUNITED CORP. )   acting by two directors/a director and )   the secretary )  
      OR           EXECUTED [and DELIVERED] )   as a DEED by     NATIONAL ENERGY
SERVICES     REUNITED CORP. )   acting by [director], a )   director, in the
presence of ) [Signature of director] [witness] )             Director      
[Signature of witness]           Name:           Address:           Occupation:
   



 



- 14 -

 



 



EXECUTED [and DELIVERED] )   as a DEED by       [WAHA] )     acting by two
directors/a director and )   the secretary   )           OR              
EXECUTED [and DELIVERED] )   as a DEED by       [WAHA] )     acting by
[director], a )   director, in the presence of ) [Signature of director]
[witness]   )                 Director         [Signature of witness]          
  Name:               Address:               Occupation:      

 



- 15 -

 